Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 26, 2020

                                     No. 04-20-00106-CV

SINKIN & BARRETTO, P.L.L.C. and Stephanie Bandoske as Personal Representative of the
                Estate of Arthur Gregory Augustine, Deceased,
                                  Appellants

                                               v.

                    Martha MCCRACKEN and Cohesion Properties, Ltd.,
                                   Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-00637
                      Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       In this accelerated appeal, Appellants’ brief is due on March 30, 2020. Before the due
date, Appellants filed an unopposed first motion for a thirty-day extension of time to file their
brief.
       Appellants’ motion is GRANTED. Appellants’ brief is due on April 29, 2020. See TEX.
R. APP. P. 38.6(d).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court